         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 1 of 31



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


WILMER GARCIA RAMIREZ,                    )
SULMA HERNANDEZ ALFARO,                   )
ANA P., on behalf of themselves and       )
others similarly situated,                )
                                          )          Case No. 1:18-cv-00508
Plaintiffs,                               )
                                          )
               v.                         )          Class Action
U.S. IMMIGRATION AND CUSTOMS              )
ENFORCEMENT (“ICE”), et al.;              )
                                          )
                                          )
Defendants.                               )
          ________________________________)


 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER PURSUANT TO FEDERAL
                  RULE OF CIVIL PROCEDURE 26(c)


       Defendants respectfully seek a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to limit the scope of discovery to responsive, non-privileged information from

18 baseline custodians initially agreed upon by the parties and ordered by the Court. Production

from the eighteen custodians represents a fair cross-section of ICE personnel nationwide who are

involved in age-out determinations under 8 U.S.C. § 1232(c)(2)(B). Accordingly, any

prospective production obligation for the additional 17 custodians which is currently being

sought by Plaintiffs is unnecessarily cumulative, unduly burdensome, and not proportional to the

needs of the case, particularly as the evidentiary landscape in this case changed dramatically in

October 2018 with ICE’s implementation of the age-out worksheet to document the
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 2 of 31



consideration required by 8 U.S.C. § 1232(c)(2)(B). 1 In support of their Motion, Defendants

offer the following Memorandum of Points and Authority, the attached exhibits, the papers and

records on file herein, and any oral argument this Court may wish to hear. 2

       The parties conferred regarding expansion of the ESI custodians and Defendants’ Motion

on February 1, 2019, February 6, 2019, and February 13, 2019. Plaintiffs’ counsel indicated they

would oppose this motion on February 14, 2019.




1
  On February 14, 2019, following two weeks of discussions via telephone and email, Plaintiffs
offered to reduce the number they are seeking to add as ESI custodians from 23 to 17. See
Defendants’ ESI Collection Chart (“Exhibit A”); Email of Kate Goettel of February 14, 2019
(“Exhibit B”).
2
  Defendants also anticipate filing a Motion for Decertification of the Nationwide Class, and the
arguments therein inform upon, and support, this Motion.
                                                2
       Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 3 of 31



DATED: February 15, 2019                 JOSEPH H. HUNT
                                         Assistant Attorney General

                                         WILLIAM C. PEACHEY
                                         Director

                                         COLIN A. KISOR
                                         Deputy Director

                                         CHRISTINA PARASCANDOLA
                                         Senior Litigation Counsel

                                         CARA E. ALSTERBERG
                                         Trial Attorney

                                         KEVIN HIRST
                                         Trial Attorney


                                         By: /s/ Yamileth G. Davila
                                         YAMILETH G. DAVILA
                                         Assistant Director
                                         United States Department of Justice
                                         Civil Division
                                         Office of Immigration Litigation
                                         District Court Section
                                         P.O. Box 878, Ben Franklin Station
                                         Washington, DC 20044
                                         Tel: (202) 305-0137
                                         Fax: (202) 307-8801
                                         Email: yamileth.g.davila@usdoj.gov

                                         Attorneys for Defendants




                                     3
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 4 of 31



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


WILMER GARCIA RAMIREZ,                    )
SULMA HERNANDEZ ALFARO,                   )
ANA P., on behalf of themselves and       )
others similarly situated,                )
                                          )   Case No. 1:18-cv-00508
Plaintiffs,                               )
                                          )
               v.                         )   Class Action
U.S. IMMIGRATION AND CUSTOMS              )
ENFORCEMENT (“ICE”), et al.;              )
                                          )
                                          )
Defendants.                               )
          ________________________________)


 DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITY IN SUPPORT OF
       MOTION UNDER FEDERAL RULE OF CIVIL PROCEDURE 26(c)


DATED: February 15, 2019                      JOSEPH H. HUNT
                                              Assistant Attorney General

                                              WILLIAM C. PEACHEY
                                              Director

                                              COLIN A. KISOR
                                              Deputy Director

                                              CHRISTINA PARASCANDOLA
                                              Senior Litigation Counsel

                                              CARA E. ALSTERBERG
                                              Trial Attorney

                                              KEVIN HIRST
                                              Trial Attorney




                                         4
Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 5 of 31



                                  By: /s/ Yamileth G. Davila
                                  YAMILETH G. DAVILA
                                  Assistant Director
                                  United States Department of Justice
                                  Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 878, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel: (202) 305-0137
                                  Fax: (202) 307-8801
                                  Email: yamileth.g.davila@usdoj.gov
                                  Attorneys for Defendants




                              5
          Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 6 of 31



                                        INTRODUCTION

         This is an immigration case where Plaintiffs allege that Defendants are systemically

failing to comply with U.S.C. § 1232(c)(2)(B) regarding age-out detention determinations. To

establish their claim, Plaintiffs’ discovery requests have required Defendants to collect 2.8

million documents from 18 custodians. Following a cumbersome collection and export process,

and the application of the parties’ agreed upon search terms and an Active Learning

responsiveness review process, Defendants are presently engaged in privilege review and rolling

productions of over 35,000 documents. 3 Production of electronically stored information (“ESI”)

largely flows from 18 key headquarters and field custodians identified by Plaintiffs as most

responsive. Plaintiffs now seek additional productions from 17 supplemental custodians whose

involvement in detention determinations is neither qualitatively nor temporally unique from the

existing 18 baseline custodians. Accordingly, because additional production of thousands of

cumulative documents is entirely unnecessary to establish the total lack of compliance Plaintiffs’

allege, the Court should grant Defendants’ request for protection.

                                         BACKGROUND

    I.      OVERVIEW OF ICE’S COORDINATION AND RESPONSIBILITIES
            REGARDING JUVENILE ALIENS

            A. Reorganization Following the Homeland Security Act of 2003

         Most immigration enforcement functions are carried out by the Department of Homeland

Security (“DHS”), in which Immigration and Customs Enforcement (“ICE”) is housed. See

6 U.S.C. §§ 111, 251, 291. Congress established a different legal framework, however, for the

care and custody of “unaccompanied alien children” (“UAC”)—defined as children under age



3
  Additionally, Defendants identified 71,000 excluded file types from the 18 baseline custodians
outside of the Active Learning process. ECF No. 104.
                                                 6
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 7 of 31



eighteen, who have no lawful immigration status in the United States and no parent or legal

guardian in the United States available to provide care and physical custody. See Memorandum

Opinion of April 18, 2018 at 2 (citing 6 U.S.C. § 279(g)(2)). Except in exceptional

circumstances, unaccompanied minors apprehended by immigration officials are transferred to

the custody of the Department of Health and Human Services (“HHS”). Id. (citing 8 U.S.C. §

1232(b)(3)). The Office of Refugee Resettlement (“ORR”), a division of HHS, is thereafter

responsible for, among other things, “coordinating and implementing the care and placement” of

such children. Id. (citing 6 U.S.C. § 279(a)–(b)(1)(A)). Congress has established that these

children “shall be promptly placed in the least restrictive setting that is in the best interest of the

child” and that “[i]n making such placements, the Secretary [of HHS] may consider danger to

self, danger to the community, and risk of flight.” Id. (citing 8 U.S.C. § 1232(c)(2)(A)). HHS

only has authority over the care and custody of immigrant children, thus, Congress extended

certain protections to newly adult immigrants who were formerly in the care and custody of HHS

pursuant to 8 U.S.C. § 1232(c)(2)(B). Id. Under this provision, DHS must “tak[e] into account”

specified statutory factors and must “consider” placement in the least restrictive setting for those

who aged out of HHS’s jurisdiction. Id. at 3. But, unlike unaccompanied minors, these

individuals are not promised placement in the least restrictive setting. Id. (comparing 8 U.S.C. §

1232(c)(2)(A), with 8 U.S.C. § 1232(c)(2)(B)).

            B. Juvenile Coordinator Positions Within ICE’s Enforcement and Removal
               Operations (“ERO”)

        In order to oversee juvenile responsibilities, ICE ERO has a Juvenile and Family

Management Residential Unit (“JFRMU”) that develops nationwide juvenile policy and serves

as a liaison with other DHS components, HSS ORR, and volunteer agencies. See A Review of




                                                   7
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 8 of 31



DHS’ Responsibilities for Juvenile Aliens, DHS, Office of Inspector General, OIG-05-45 at 6.

JFRMU is an ICE Headquarters level Unit within ERO. Id.

       ERO has twenty-four (24) Field Offices nationwide, each with at least one Field Office

Juvenile Coordinator (“FOJC”) who serves as a “local expert on the handling of juvenile issues

by DHS and assists with the initial placement of apprehended juvenile aliens.” A Review of

DHS’ Responsibilities for Juvenile Aliens, DHS, Office of Inspector General, OIG-05-45 at 6.

FOJCs play an integral role in ensuring processing of all minor aliens, including UACs, is

conducted according to law and agency policies. FOJCs also manage cases involving minors

and family units and provide policy guidance within their respective areas of responsibility. See

ICE ERO, Juvenile and Family Residential Management Unit Field Office Juvenile Coordinator

Handbook, September 2017 at 10. FOJCs are on call around the clock, as they may be needed to

assist with the processing and placement of UACs or other minor aliens at any time. Id. at 13.

FOJCs are also responsible for facilitating arrangements between the arresting agencies, i.e.,

CBP or ICE, and the placement agency, ICE ERO or HHS ORR. Id. The FOJC provides

necessary information to HHS ORR about UAC prior to transfer and makes transportation

arrangements. Id. The FOJC is also responsible for managing the dockets of both UACs and

other minor aliens in their Area of Responsibility (“AOR”), including:

           1. Following proper book-in and book-out procedures;

           2. Coordinating with ORR facilities during custody transfers; and

           3. Coordinating with consular officials for travel documents, including making
              travel arrangements for safe repatriation.

Id. FOJCs also assist with case review and custody redeterminations. Id. Finally, FOJCs

coordinate with ORR shelters for UACs who have aged out of minor status upon their eighteenth

birthday. Id.

                                                8
           Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 9 of 31



            C. Age-Out Procedures

       The Violence Against Women Reauthorization Act (“VAWA”) of 2013 directs that

UACs aging out of ORR custody on their 18th birthday (“age-outs”) be placed in the least

restrictive setting available, taking into account the alien’s danger to self, danger to the

community, and risk of flight. 4 See 8 U.S.C. § 1232(c)(2)(B). ORR is required to notify the area

FOJC when there is an age-out so the alien can return to ICE’s Enforcement and Removal

Operations (“ERO”) for a custody determination. See Juvenile and Family Residential

Management Unit Field Office Juvenile Coordinator Handbook Enforcement and Removal

Operations, ICE, September 2017 at 44. As a best practice, a post-18 plan, also known as a

recommendation of release, is submitted by the case worker or Federal Field Specialist (“FFS”)

to the FOJC. Id. at 44-45.

       Thereafter, ICE has several options with regard to custodial placement, including

whether:

            1. The alien (now adult) may be transferred to adult ICE detention.

            2. The alien (now adult) may be released under an order of recognizance, release
               under Alternatives to Detention (“ATD”), or release upon the payment of a
               custody bond.

            3. The alien (now adult) may be released to an organizational sponsor, a supervised
               group home, or foster care.

See Juvenile and Family Residential Management Unit Field Office Juvenile Coordinator

Handbook Enforcement and Removal Operations, ICE, September 2017 at 44-45. To ensure

compliance with VAWA, ICE’s JFRMU tracks the custodial disposition of unaccompanied




4
  The Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4 § 1261,
Subtitle D Unaccompanied Alien Children, § 1261, March 7, 2013.


                                                   9
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 10 of 31



juvenile aliens in ORR care who reach their 18th birthday in ORR care and are referred back to

ICE for custody determinations as adults. See Juvenile and Family Residential Management

Unit Field Office Juvenile Coordinator Handbook Enforcement and Removal Operations, ICE,

September 2017 at 43.

       To improve documentation and tracking of custody determinations for age-outs, on

October 17, 2018, ICE Headquarters, through JFRMU, issued updated guidance to FOJCs. ICE

Updated Documentation Guidance, at Bates No. ICE - 000585-86, ICE - 0005093-99 (“Exhibit

D”). The updated guidance requires FOJCs to complete an Age-Out Worksheet documenting the

FOJC’s consideration of the least restrictive setting and alternatives to detention before making a

custody determination for each age-out. Id. The three-page worksheet requires ICE FOJCs to

consider information regarding the age-out’s criminal and behavioral history. Id. at Bates No.

ICE – 0005097-99. The form also directs the FOJCs to identify any available individual or

organizational sponsors or supervised group homes. Id. In the event the FOJC declines to

recommend placement in a group home or with a sponsor, the officer must explain their

recommendation. Id. Likewise, if the officer determines that the age-out is a flight risk, a

danger to themselves, or a danger to the community, the officer must again explain why in the

space provided. Id. The worksheet also identifies several discretionary release options that are

available to ICE officers, including orders of supervision, orders of recognizance, ICE bonds, or

ICE’s Alternatives to Detention program. The FOJC must identify which options were

considered and explain why others were not. Finally, the worksheet asks the FOJC to make a

detention decision considering the least restrictive setting available and provide a custody

classification level for those age-outs who will be detained. Id.




                                                10
          Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 11 of 31



          FOJCs must upload the Age-Out Worksheet to ICE’s intranet site where it is available for

tracking by JFRMUERO personnel. Exhibit D at Bates No. ICE – 0005085-86. In addition, for

each age-out detained in ICE custody, FOJCs must also upload any supporting documentation to

the intranet site. Id. Supporting documentation may include case comments from the

ENFORCE Alien Removal Module (“EARM”), documents from the age-out’s A-file related to

the custody determination, ORR post-18 plans, and any other documents or emails related to the

age-out’s case.

    II.      PLAINTIFFS’ ALLEGATION OF NATIONWIDE “SYSTEMIC” FAILURE
             TO COMPLY WITH VAWA

          Plaintiffs filed this class-action on March 5, 2018. 5 Compl., ECF No. 1. In their

Complaint, Plaintiffs sought relief under the Administrative Procedure Act (“APA”), alleging

they represent a class of unaccompanied immigrant minors who have been transferred to the

custody of ICE upon turning 18 and as to whom ICE has not considered placement in the least

restrictive setting available and/or made alternative to detention programs available, as required

under 8 U.S.C. § 1232(c)(2)(B). ECF No. 1 ¶¶ 6, 8; see First Am. Compl. ¶ 4, 6, ECF No. 21.

Specifically, Plaintiffs allege “ICE is routinely and systematically failing to comply with the

requirements of Section 1232(c)(2)(B) . . . . ” First Am. Compl. ¶ 5, ECF No. 21. Moreover,

Plaintiffs contend ICE has failed to establish “any policies, programs, or procedures

implementing Section 1232(c)(2)(B)’s statutory requirements . . . . ” Id. Plaintiffs additionally

argue that, to the extent policies exist concerning compliance with 8 U.S.C. § 1232(c)(2)(B),

“those policies and procedures are not being consistently enforced and followed.” Id. ¶ 82.




5
 Plaintiffs subsequently amended their Complaint on March 30, 2018. First Am. Compl., ECF
No. 21.
                                                  11
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 12 of 31



Plaintiffs seek assorted declaratory and injunctive relief requiring ICE to comply with 8 U.S.C. §

1232(c)(2)(B). Id. at 23.

       On August 30, 2018, this Court granted Plaintiffs’ request for a preliminary injunction

and certified a class pursuant to Fed. R. Civ. P. 23(b)(2), defined as:

       All former unaccompanied alien children who are detained or will be detained by
       ICE after being transferred by ORR because they have turned 18 years of age and
       as to whom ICE did not consider placement in the least restrictive setting available,
       including alternatives to detention programs, as required by 8 U.S.C. §
       1232(c)(2)(B).

ECF Nos. 49, 50.

III.   THE DISCOVERY DISPUTE

       On October 3, 2018, the Court, among other things, ordered the parties to “submit

proposals identifying which ICE facilities should be searched for emails and documents, which

custodians’ emails and documents should be collected and searched from those facilities (the

juvenile coordinator, juvenile enforcement officers, their supervisors), and which search terms

should be applied to the searches for those emails and documents.” Minute Order of October 3,

2018. The Court also directed the parties to submit proposals identifying the custodians at ICE’s

headquarters from whom emails and documents should be collected and searched, and

identifying the search terms to be applied to those documents. Id.

       Thereafter, the parties conferred and filed separate proposals governing ESI discovery.

ECF Nos. 58, 59. In their filing, Plaintiffs sought production from the following custodians:

(1) JFRMU Chief Mellissa Harper and her predecessor and all National Juvenile Coordinators

from January 1, 2016 to present; (2) ICE’s Executive Associate Director from January 1, 2016 to

present; (3) ICE’s Assistant Director for Custody Management and Assistant Director for Field

Operations from January 1, 2016 to present; (4) all FOJCs; (5) all Supervisory Detention and



                                                 12
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 13 of 31



Deportation Officers (“SDDO”) within the Field Office Juvenile Coordinator Unit; and (6) any

Deportation Officers (“DO”) within the Field Office Juvenile Coordinator Unit. ECF 59 at. 2-3.

Specifically, Plaintiffs requested ESI from the aforementioned custodians from the following ten

(10) field offices: San Antonio, Houston, Phoenix, El Paso, Washington, Chicago, New York

City, San Francisco, Seattle, and Miami. Id. at 4-5. By their own account, Plaintiffs selected

these field offices based on Plaintiffs’ view that the first nine field offices represented “the

largest number of children [that] were transferred from ORR to ICE custody upon turning 18.”

Id. Additionally, Plaintiffs specified they selected these offices because they were representative

of offices “throughout the country, including field offices on both coasts, in the Midwest, and

four field offices on the southwest border where many ORR shelters and ICE detention facilities

exist.” Id. at 4. Finally, Plaintiffs stated they nominated the Miami field office based on their

belief that available numbers of ORR transfers at that location were under representative. 6 Id.

       On October 12, 2018, the Court ordered that Defendants begin searching for responsive

documents in the possession of any individuals at the San Antonio, San Francisco, and Phoenix

field offices holding the custodial positions identified in Plaintiffs’ October 5, 2018, Status

Report (ECF No. 59). Minute Order of October 12, 2018. The Court also ordered Defendants to

begin searching for responsive documents in the possession of any individuals at ICE

Headquarters holding the custodial positions identified in Plaintiffs’ October 5, 2018, Status

Report. Id. Consistent with the Court’s Order, Defendants began the multi-step process of



6
  Defendants’ proposal identified the JFRMU Chief Melissa Harper and her predecessor as
custodians. ECF No. 58-1 at 6. With regard to field offices, Defendants proposed that the
FOJCs collect emails and documents of class members who were processed at designated field
offices. Id. Defendants designated the following offices as a robust cross-section of the busiest
offices for ORR transfers: Houston, Washington, Seattle, San Francisco, and the Harlingen
Suboffice of the San Antonio Field Office. Id. at 7.

                                                  13
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 14 of 31



collecting the ESI of 57 potential custodians. ECF No. 65-1, Mader Decl., Oct. 18, 2018; ECF

No. 69-3, Truong Decl., Nov. 2, 2018 (detailing time and labor expended to comply with the

Court’s Order). See Defendants’ ESI Collection Chart (“Exhibit A”). 7 Subsequently, on

October 29, 2018, the Court ordered Defendants to collect all emails in the possession of all

individuals holding the position of Field Office Juvenile Coordinator at the ten field offices

identified in Plaintiff’s October 5, 2018, Status Report (ECF No. 59) and export them to PST

files. Minute Order October 29, 2018.

       Relatedly, on November 2, 2018, the Court ordered Defendants to make best efforts to

“transfer the 14 custodians’ (FOJC) documents that are currently in PST format into a search-

ready format in Relativity.” Minute Order of November 2, 2018. The Court also ordered

Defendants to collect the emails in the possession of Mellissa Harper and export them to PST

files, among other directives. Id. On November 13, 2018, the Court expanded the prior Order to

include that Defendants “collect the emails from the following custodians: Juanita Hester, Matt

Albence, and Natalie Asher and export them to PST files.” Minute Order November 13, 2018.

Defendants were also ordered to collect and export to PST files the emails in the possession of

all individuals holding the position of Deportation Officer at the San Antonio, Phoenix, and

Houston field offices “who have worked on juvenile detention matters/cases, as well as those

individuals’ immediate supervisors.” Id. In its Order, the Court also directed Defendants to




7
  The chart at Exhibit A reflects all ESI collections. See ECF Nos. 65-1, 69-3, 76-2; Exhibit B.
Entries 1-18 are the 18 baseline custodians from which Defendants’ ESI productions are
presently flowing per Order of the Court and Defendants’ Active Learning Protocol. Minute
Order of December 20, 2018; ECF No. 86. Entries 19-29 are an additional 10 custodians from
whom Plaintiffs are seeking productions. Beyond these 10 individuals, Plaintiffs also seek
productions from 6 more individuals who were never before identified as custodians. See
Exhibit B. Entries 29-65 are individuals whose ESI was collected but from whom Plaintiffs do
not seek productions.
                                                14
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 15 of 31



provide a submission “explaining the progress that has been made and the constraints that

prevented them from making further progress” on the collection and transfer of ESI. Id.

       On November 15, 2018, Defendants filed a Response to the Order of November 13, 2018,

supported by declaration. ECF No. 76. In the submission, Defendants updated the Court on

ICE’s progress transferring ESI of 26 custodians’ emails into the document review platform. Id.

at 2 (citing ECF No. 76-2, Truong Decl., Nov. 15, 2018). The supporting Declaration of John

Truong, Supervisory Information Technology Specialist in the Office of the Chief Information

Officer for ICE, reiterated the multistep process used to collect custodian emails from the two

places where they are stored. ECF No. 76-2 ¶ 6. Once collected, the data is exported to .pst

files. Id. The declaration went on to explain that in order to search and export the emails of 22

custodians—representing 677 GB of data—17 hours and 10 minutes was required. Id. ¶ 7.

Additionally, in order to export the same data, it took 284 hours and 12 minutes. Id. Also,

transfer to the ERO location for export required an additional 194 hours and 34 minutes to

complete. Id. The declaration also made clear that the size of the files is the “largest limiting

factor given the capabilities of [ICE’s] IT systems.” Id. ¶ 8. Specifically, custodians with larger

files take considerably longer to export and transfer by several hours. Id. The declaration also

explained that ICE was balancing other ESI demands in this litigation, affecting available

resources and speed. Id. ¶ 9. The total number of documents collected for the 18 baseline

custodians was 2,884,991. ECF No. 86 at Exhibit B.

       On November 16, 2018, the parties participated in a conference with the Court and

discussed various issues concerning discovery. See Minute Entry for Proceedings of

November 16, 2018. During the conference, Plaintiffs’ counsel specified that they requested ESI

from NJC for January 1, 2016, to the present, but agreed to limit ESI for January 1, 2017, to the



                                                 15
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 16 of 31



present for other personnel and the Court so directed. See Transcript of Telephonic Conference

Before the Honorable Rudolph Contreras United States District Judge on November 16, 2018 at

19-21.

         At the direction of the Court, on December 3, 2018, the parties finalized their agreed

upon search terms for collection from the eighteen baseline custodians. See ECF No. 86

Defendants’ Protocol for Use of Active Learning to Assist with Responsiveness Review

(“Exhibit A”); see also Search Terms Report (“STR”) of December 6, 2018 (“Exhibit B”). 8

After applying the parties’ search terms to the 2,884,991 documents collected, 256,508

documents and their families were identified for Active Learning Responsiveness Review. Id.

During the course of ICE’s Active Learning responsiveness review of the 256,508 documents

(including families) collected utilizing the parties’ agreed upon search terms, 36,409 documents

from the eighteen baseline custodians were identified for privilege review. 9 Id. at Exhibit A,

Appendix A.

         On December 20, 2018, Defendants were ordered to make best efforts to begin making

weekly rolling productions of responsive ESI “from the first eighteen custodians as soon as

possible, and all responsive ESI from those first eighteen custodians, including documents that

could not be submitted to Active Learning for responsiveness review, must be produced to


8
  The STR of December 17, 2018, reflects an additional term eliminated by the parties and
correction of a typographical error, as such, it is the report of the parties’ finalized search terms.
ECF No. 86 at Exhibit B.
9
   As noted in Defendants’ protocol, not all documents collected from the eighteen baseline
custodians utilizing the parties’ agreed upon search terms can be submitted to Active Learning
for responsiveness review. See Exhibit A at 3 section II.1. Certain file types such as media
(.jpg, .jpeg, .bmp, .gif, .wmv, .wav, .mov, .avi), spreadsheets (.xls, .xlsx, .csv), system files,
container files, and documents without text or documents with too much text and extensive
markup language (such as .xml) are inappropriate for machine learning review using Active
Learning. Proposals custodians and active learning review rate. The number of excluded
documents from the 18 baseline custodians is approximately 71,000. ECF No. 104.
                                                  16
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 17 of 31



Plaintiffs no later than February 1, 2019.” Minute Order of December 20, 2018. Defendants are

presently engaged in ongoing productions of ESI from the 18 identified baseline custodians (see

ECF Nos. 86, 104) and are ordered to complete all productions of the Active Learning

documents by February 15, 2019. Minute Order of February 1, 2018.

       On February 1, 2019, February 6, 2019, and February 13, 2019, the parties conferred and

discussed views on the propriety and prioritization of production of ESI from additional

custodians beyond the 18 baseline custodians. See Minute Order of January 25, 2019 (ordering

parties to confer concerning custodians). During the course of discussions, Plaintiffs requested

production of ESI from 23 more individuals. Exhibit A; Email from Tia Trout-Perez of February

8, 2019 (“Exhibit C”). Subsequently, On February 14, 2019, Plaintiffs reduced the number of

supplemental ESI custodians to 17, while adding an individual discussed at deposition the

preceding day. Exhibit B. Of the individuals from whom Plaintiffs now seek productions, 6

were never before identified as ESI custodians in this litigation. Exhibit B; see ECF Nos. 65-1,

69-3, 76-2, 86. Additionally, the proposed custodians represent timeframes and positions already

represented by the 18 baseline custodians. See Exhibit A.

       Additionally, Plaintiffs’ new request breaches their prior agreement to limit productions

from January 1, 2017, to the present for custodians other than the NJCs. See Transcript of

Telephonic Conference Before the Honorable Rudolph Contreras United States District Judge on

November 16, 2018 at 20-21.

       The parties were unable to reach agreement and Defendants’ Motion followed.




                                               17
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 18 of 31



                                           ARGUMENT

   I.      LEGAL STANDARDS

        Federal Rule of Civil Procedure 26(b)(1) provides that parties may obtain discovery

regarding any nonprivileged matter that is relevant to any claim or defense and proportional to

the needs of the case, “considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Accordingly, proportionality must be applied

to determine the appropriate scope of discovery. “Despite the longstanding existence of

proportionality provisions in the rules, however, many courts simply did not apply them. The

amendment thus relocates the proportionality factors to Rule 26(b)(1) to ‘encourage judges to be

more aggressive in identifying and discouraging discovery overuse’ and to make proportionality

considerations unavoidable.” United States ex rel. Shamesh v. CA, Inc., 314 F.R.D. 1, 8 (D.D.C.

2016) (citations omitted). The Court must consider the limitations of Rule 26(b)(2)(C) in

evaluating whether the requester has established good cause for production notwithstanding

undue burden or cost. Fed. R. Civ. P. 26(b)(2)(B). Specifically, the Court “must limit the

frequency or extent of discovery otherwise allowed . . . if it determines that: (i) the discovery

sought is unreasonably cumulative or duplicative, or can be obtained from some other source that

is more convenient, less burdensome, or less expensive . . . .” Fed. R. Civ. P. 26(b)(2)(C)(i). In

determining whether an “undue burden” exists, “a court must consider ‘the needs of the case, the

amount in controversy, the parties’ resources, the importance of the issues at stake in the action,

and the importance of the discovery in resolving the issues.’” U.S. ex rel. Carter v. Bridgepoint




                                                 18
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 19 of 31



Educ., Inc., 305 F.R.D. 225, 237 (S.D. Cal. 2015) (quoting Crosby v. La. Health Serv., 647 F.3d

258, 264 (5th Cir. 2011)).

       Federal Rule of Civil Procedure 26(c)(1) authorizes further strictures on discovery,

permitting the Court “for good cause, [to] issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense[.]” The Supreme

Court has interpreted Rule 26(c) as conferring “broad discretion on the trial court to decide when

a protective order is appropriate and what degree of protection is required.” Seattle Times Co. v.

Rhinehart, 467 U.S. 20, 36 (1984). The moving party “‘bears the burden of making the showing

of good cause contemplated by the rule,’ and therefore, ‘must make a specific demonstration of

facts in support of the request as opposed to conclusory or speculative statements about the need

for a protective order and the harm which will be suffered without one.’” Smith v. Yeager, 322

F.R.D. 96, 99 (D.D.C. 2017) (quoting Alexander v. FBI, 186 F.R.D. 71, 75 (D.D.C. 1998)).

Additionally, “district courts assessing the existence of good cause must exercise their discretion

in light of the relevant facts and circumstances of a particular case,” Peskoff v. Faber, 230 F.R.D.

25, 28 (D.D.C. 2005), (citation omitted), and must “weigh[ ] the movant’s proffer of harm

against the adversary’s ‘significant interest’ in preparing for trial,” Doe v. District of Columbia,

230 F.R.D. 47, 50 (D.D.C. 2005) (quoting Jennings v. Family Mgmt., 201 F.R.D. 272, 275

(D.D.C. 2001)).

       Finally, as specifically pertains to ESI, the Advisory Committee Note (1970) for Rule 34

make clear “courts have ample power under Rule 26(c) to protect respondent against undue

burden or expense, either by restricting discovery or requiring that the discovering party pay

costs.” Thus, “[t]o be sure, an appraisal of ‘undue’ burden inevitably entails consideration of the

needs of the party seeking discovery.” Fed. R. Civ. P. 34, Advisory Committee Notes (1970).



                                                 19
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 20 of 31



Even when the requested documents are relevant, Federal Rule of Civil Procedure 26(b)(1) and

(2) provide courts with “‘significant flexibility and discretion to assess the circumstances of the

case and limit discovery accordingly to ensure that the scope and duration of discovery is

reasonably proportional to the value of the requested information, the needs of the case and the

parties’ resources.’” In re Morgan Stanley Mortg. Pass-Through Certificates Litig., 09 Civ.

2137 (LTS)(SN), 2013 WL 4838796 at *1 (S.D.N.Y. Sept. 11, 2013) (Netburn, M.J.), quoting

The Sedona Conference, The Sedona Conference Commentary on Proportionality in Electronic

Discovery, 11 Sedona Conf. J. 289, 294 (2010). Courts must “limit discovery if the request is

‘unreasonably duplicative,’ the requesting party has had ‘ample opportunity to obtain the

information by discovery,’ or the ‘burden or expense of the proposed discovery outweighs its

likely benefit’ considering the needs of the case and the importance of the documents.” Fort

Worth Employees’ Ret. Fund v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 102 (S.D.N.Y. 2013)

(quoting Fed.R.Civ.P. 26(b) (2) (C)); accord Chen-Oster v. Goldman, Sachs & Co., 285 F.R.D.

294, 303 (S.D.N.Y. 2012) (Francis, M.J.) (“A party may . . . resist discovery of non-

computerized documents or of ESI that is reasonably accessible on the ground that the discovery

sought is disproportionate.”).

   II.      PRODUCTION OF BURDENSOME, CUMULATIVE ESI FROM
            ADDITIONAL CUSTODIANS IS NOT PROPORTIONAL TO THE NEEDS
            OF THE CASE

         The presumption in favor of discovery of relevant information embodied in Rule 26 is not

without limits. Instead, under amended Rule 26, discovery must be relevant and “proportional to

the needs of the case.” Fed. R. Civ. P. 26(b)(1). To determine whether a discovery request is

proportional, courts weigh the following six factors: “(1) the importance of the issues at stake in

this action; (2) the amount in controversy; (3) the parties’ relative access to relevant information;



                                                 20
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 21 of 31



(4) the parties’ resources; (5) the importance of the discovery in resolving the issues; and (6)

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1); see also Oxbow Carbon & Minerals LLC v. Union Pac. R.R. Co., 322 F.R.D. 1,

6 (D.D.C. 2017) (citations omitted).

       A.      The Proposed Supplemental Custodians Substantively Overlap with the
               Current 18 Baseline Custodians, Making Such Discovery Unimportant,
               Burdensome, and Cumulative When Weighed Against Its Potential Benefit

       As a threshold matter, Plaintiffs’ claim a nationwide, systemic failure by ICE to

implement and execute policies and practices meeting the agency’s obligations under VAWA.

Specifically, Plaintiffs allege “ICE is routinely and systematically failing to comply with the

requirements of Section 1232(c)(2)(B) . . . . ” First Am. Compl. ¶ 5, ECF No. 21. Moreover,

Plaintiffs contend ICE has failed to establish “any policies, programs, or procedures

implementing Section 1232(c)(2)(B)’s statutory requirements . . . . ” Id. (emphasis added). In

order to establish a complete and utter lack of appropriate policies and procedures, it is not

necessary to produce ESI from all headquarters and field personnel dealing with age-outs.

Indeed, Plaintiffs’ acknowledged as much when they proposed productions limited to a cross-

section of 10 field offices and specified positions in their ESI proposal. ECF No. 59 at 2-5.

Plaintiffs cannot justify the need to broaden productions particularly where productions already

include the personnel occupying the key positions of JFRMU Chief, Assistant Director of

Custody Management ERO, and National Juvenile Coordinators. See Exhibit A.

       Certainly, the 17 custodians Plaintiffs seek to obtain ESI from are materially duplicative

of the 18 baseline custodians, largely overlapping with regards to timeframes, positions, as well

as areas of responsibility. In addition, much of the requested data predates January 1, 2017, the




                                                 21
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 22 of 31



 date which Plaintiffs have already acknowledged as a reasonable cut-off date for the collection of

 ESI for positions other than NJC.

    Plaintiffs’ Proposed      Title     Location    Dates ESI           Overlap with Existing ESI
      Additional ESI                                Collected                  Custodians
        Custodians
 1. Antkowiak, Steve JFRMU Chief ICE HQ          1/1/2016 to         Occupied the same position as
                                                 11/30/2016          Chief Harper before 1/1/2017.
 2. Hester, Juanita      Acting JFRMU ICE HQ     12/1/16 to          One of the Acting JFRMU
                         Chief                   5/31/2017           Chiefs who occupied position
                                                                     before the arrival of Chief
                                                                     Harper in 11/2017.
 3. Salazar, Roberto     Acting JFRMU ICE HQ           6/1/2017 to   One of the Acting JFRMU
                         Chief                         11/30/2017    Chiefs who occupied position
                                                                     before the arrival of Chief
                                                                     Harper in 11/2017.
 4. Sanchez-Zimak, Ana NJC               ICE HQ        2/1/2018 to   Fully overlaps with position
                                                       5/31/2018     and timeframe of NJC Helland
                                                                     and Ravenell.
 5. Dablewski, Christine NJC             ICE HQ        5/1/2018 to   Fully overlaps with position
                                                       9/30/2018     and timeframe of NJC Helland
                                                                     and Ravenell.
 6. Kraus, Amy           NJC             ICE HQ        9/1/2016 to   Fully overlaps with position
                                                       11/30/2017    and timeframe of NJC Helland
                                                                     and Ravenell.
 7. Rogers, Sudi         NJC             ICE HQ        7/1/2018 to   Fully overlaps with position
                                                       10/26/2018    and timeframe of NJC Helland
                                                                     and Ravenell.
8.   Hoopes, Christine     FOJC            Phoenix      10/1/2016 to Fully overlaps with position
                                           Field        10/26/2018    and timeframe of FOJC
                                           Office                     Sullivan and Garcia.
9.   Andree, David         SDDO            San          1/1/2016 to   Fully overlaps with position
                                           Antonio      10/26/2018    and timeframe of FOJC
                                           Field                      Munguia.
                                           Office
10. Albence, Matt          ERO             ICE HQ      2/1/17 to        Senior official. Unlikely to
                           Executive                   8/31/2018        have any relevant emails that
                           Associate                                    did not include their
                           Director                                     subordinate experts in the
                                                                        area (Tae Johnson or
                                                                        Mellissa Harper) who are
                                                                        ESI baseline custodians.
11. Venegas, Stephen       FOJC            Harlingen   Not              Sub-office not specified by
                                           Sub-        identified as    Plaintiffs at ECF No. 59.
                                           Office      custodian

                                                22
         Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 23 of 31



                                               (potential
                                               dates for
                                               collection
                                               10/1/2017 to
                                               2/7/2019)
12. McGee, Carlos     FOJC         Chicago     Not             Overlaps with position and
                                   Field       identified as   timeframe of FOJC Pepple
                                   Office      a custodian     with the exception of
                                               (potential      documents to be collected
                                               dates for       after 10/26/2018.
                                               collection
                                               1/1/2017 to
                                               2/7/2019)
13. Holmes, Shawn     FOJC         Chicago     Not             Overlaps with position and
                                   Field       identified as   timeframe of FOJC Pepple
                                   Office      a custodian     with the exception of
                                               (potential      documents to be collected
                                               dates for       after 10/26/2018.
                                               collection
                                               1/1/2017 to
                                               2/7/2019)
14. Irizarry, Oscar   FOJC         Los         Not             Not part of original list of 10
                                   Angeles     identified as   field offices identified by
                                   Field       a custodian     Plaintiffs in ECF No. 59.
                                   Office      (potential
                                               dates for
                                               collection
                                               1/1/2017 to
                                               2/7/2019)
15. Cortez, Jose      SDDO         Harlingen   Not             Sub-office not specified by
                                   Sub-        identified as   Plaintiffs at ECF No. 59
                                   Office      a custodian
                                               (potential
                                               dates for
                                               collection
                                               9/1/2017 to
                                               2/7/2019)
16. Mason, Robert     SDDO         Houston     1/1/2017 to     Fully overlaps with position
                                   Field       10/26/2018      and timeframe of FOJC
                                   Office                      Barnes.
17. Hernandez,        SDDO         El Paso     Not             Supervisor of FOJC Galvez
    Danielle                       Field       identified as   who was deposed by
                                   Office      a custodian     Plaintiffs on 2/13/2019.
                                                               FOJC Galvez is an ESI
                                                               baseline custodian.


                                        23
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 24 of 31



       Even if there are slight differences between the information held by the custodians

Plaintiffs seek to add and the baseline custodians, these slight differences are not a legitimate

basis to justify expanding the list of custodians. This is particularly true because “Plaintiffs do

not need, and are not entitled under the rules of proportionality, to every single document

related” to a discoverable issue. In re Morgan Stanley, 2013 WL 4838796, at *2. Cumulative

production from these custodians will not advance discovery as to any issue in this case. At

most, it will be duplicative of information already produced or in the queue for an upcoming

production, and the Federal Rules of Civil Procedure counsel against requiring such discovery.

See Fed. R. Civ. P. 26(b)(2) (instructing the court to limit the “extent of discovery” if it

determines that the discovery sought is “unreasonably cumulative or duplicative.”); Woodward v.

Emulex Corp., 714 F.3d 632, 636 (1st Cir. 2013) (upholding district court’s refusal to “compel

the production of an arguably duplicative request for documents.”). See Shamesh, 314 F.R.D. at

12 (granting protection where requests were somewhat duplicative and “requiring the

Government to produce information on this largely irrelevant subset would outweigh its likely

benefit and be disproportionate to the needs of the case.”).

       As Defendants have already included custodians from a cross-section of field offices and

positions selected by Plaintiffs in their ESI proposal, the Plaintiffs must demonstrate that the

additional requested custodians would provide “unique relevant information not already

obtained.” Fort Worth Employees’ Ret. Fund, 297 F.R.D. at 107 (emphasis in original). They

have failed to do so here, providing no evidence that there are unique responsive documents

being missed in the current search scheme that would justify the inclusion of additional

custodians. See Blackrock Allocation Target Shares: Series S Portfolio v. Bank of New York

Mellon, No. 14CIV9372GBDHBP, 2018 WL 2215510, at *9 (S.D.N.Y. May 15, 2018)



                                                  24
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 25 of 31



(emphasizing that the addition of custodians must be supported by a showing that the proposed

custodians possess unique data). Indeed, a court in this jurisdiction has held:

       Speculation that there is more will not suffice; if the theoretical possibility that more
       documents exist sufficed to justify additional discovery, discovery would never
       end. Instead of chasing the theoretical possibility that additional documents exist,
       courts have insisted that the documents that have been produced permit a
       reasonable deduction that other documents may exist or did exist and have been
       destroyed.

Hubbard v. Potter, 247 F.R.D. 27, 29 (D.D.C. 2008) (citations excluded). See Harris v. Koenig,

271 F.R.D. 356, 370 (D.D.C. 2010) (“If plaintiffs are speculating that documents responsive to

these requests do exist, there must be a reasonable deduction that that is true, and not a mere

hunch.”) (citations omitted).

       Additionally, Plaintiffs’ inability to meet their burden with respect to the extra custodians

is due to the fact that Plaintiffs’ request is premature. ICE is presently involved in ongoing,

rolling production of thousands of documents. Minute Order of February 1, 2019. Plaintiffs

have not received or reviewed the universe of ESI that ICE is producing, and, thus, cannot

presently shoulder their burden of establishing any hole in the productions that must be filled by

additional custodians. Thus, because the concept of proportionality instructs that Plaintiffs are

not entitled to “every single document, especially documents which have been or will be

produced and which, therefore, have no ‘marginal utility,’” the Court should grant Defendants’

Motion. Blackrock, No. 14CIV9372GBDHBP, 2018 WL 2215510, at *10 (citations omitted).

       Discovery disputes concerning the collection, review and production of ESI “present[ ]

special challenges” that standard discovery disputes do not, Winfield v. City of New York, 15 Civ.

5236 (LTS)(KHP), 2017 WL 5664852 at *7 (S.D.N.Y. Nov. 27, 2017) (Parker, M.J.), quoting

William A. Gross Const. Assocs., Inc. v. American Mfrs. Mut. Ins. Co., 256 F.R.D. 134, 136

(S.D.N.Y. 2009) (Peck, M.J.), including the substantial likelihood that the data possessed by the

                                                  25
          Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 26 of 31



responding party is voluminous, stored in multiple formats and is duplicative across custodians.

Accordingly, some courts have instructed that “the standard [in ESI discovery] is not perfection,

. . . , but whether the search is reasonable and proportional.” Hyles v. New York City, 10 Civ.

3119 (ATF)(AJP), 2016 WL 4077114 at *3 (S.D.N.Y. Aug. 1, 2016) (Peck, M.J.); accord

Winfield v. City of New York, supra, 2017 WL 5664852 at *11 (“In any ESI review, ‘the Federal

Rules of Civil Procedure do not require perfection.’”), quoting Moore v. Publicis Groupe, 287

F.R.D. 182, 192 (S.D.N.Y. 2012) (Peck, M.J.); Pension Comm. of the Univ. of Montreal Pension

Plan v. Banc of Am. Sees., LLC, 685 F. Supp. 2d 456, 461 (S.D.N.Y. 2010) (Scheindlin, D.J.)

(“Courts cannot and do not expect that any party can meet a standard of perfection [in ESI

discovery].”). Thus, a party requesting discovery may not be entitled, “under the rules of

proportionality, to every single [relevant] document.” In re Morgan Stanley Mortg. Pass-

Through Certificates Litig., supra, 2013 WL 4838796 at *3; see Blackrock Allocation Target

Shares: Series S Portfolio v. Bank of New York Mellon, No. 14CIV9372GBDHBP, 2018 WL

2215510, at *7 (S.D.N.Y. May 15, 2018). Consequently, because the 18 baseline custodians

provide a plethora of information for Plaintiffs to use to establish the systemic lack of policies

and procedures they allege and, in any event, there is no showing that Plaintiffs’ proposed

additional custodians would provide any unique information, the Court should grant Defendants’

Motion.

       B.      Defendants Have Thoroughly Detailed the Undue Burden of ESI Productions

       The Court must consider the burden upon Defendants to collect, process, and review,

then produce additional—cumulative—ESI. The process to produce ESI from the 18 baseline

custodians has been ongoing for over four months. Plaintiffs want to add an addition 17

custodians. The process to produce the ESI from the additional custodians were follow the same



                                                 26
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 27 of 31



process as the baseline custodians and would bog this litigation down in months of burdensome,

cumulative discovery.

       Previous declarations demonstrate the time-consuming, multi-step process involved in

producing ESI. ESI must be searched for, exported to .pst files, and then transferred to a drop

location. ECF No. 65-1, Mader Decl., ¶¶ 8-11, Oct. 18, 2018; ECF No. 69-3, Truong Decl., ¶¶ 7,

23, Nov. 2, 2018; ECF No. 76-2, Truong Decl., Nov 15, 2018, ¶ 5-8. The ESI must then be

loaded in Relativity and indexed. ECF No. 65-1, Mader Decl, ¶ 10, Oct. 18, 2018. Once in

Relativity, the ESI must be searched, reviewed for relevance using Active Learning, reviewed for

privilege, and then produced. See ECF No. 87-1 Davis Decl. ¶¶ 23-24, Dec. 17, 2018; ECF No.

104 at Exhibit A, Skinner Decl. ¶¶ 7-15. The same effort required to produce the ESI for the 18

custodians will be required for the ESI for the additional 17 custodians and will require several

additional weeks—if not months—of discovery.

       However, the effort required to produce ESI for the additional 17 proposed custodians

would likely not provide a substantial amount of unique relevant information not already

obtained in ESI searches, as required to justify inclusion of additional custodians in Defendants’

ESI search regime. Indeed, every search term agreed upon by the parties garnered hits and

productions, and there are no identifiable gaps in the subjects from which productions are

presently flowing from the 18 baseline custodians. See ECF No. 86 at Exhibit B. Indeed,

productions already include the personnel occupying the key positions of JFRMU Chief,

Assistant Director of Custody Management ERO, and National Juvenile Coordinators. Given the

organizational scope of these positions, these custodians provide ample ESI to determine

whether or not ICE has systematically failed to comply with VAWA. Additional custodians,

however, represent a tremendous added drain on Defendants’ already strained resources. See



                                                27
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 28 of 31



ECF Nos. 87-1; 104 at 9-14. The Federal Rules of Civil Procedure require only a reasonable

search for responsive information pursuant to a “‘reasonably comprehensive search strategy.’”

Enslin v. Coca-Cola Co., No. 2:14-CV-06476, 2016 WL 7042206, at *3 (E.D. Pa. June 8, 2016)

(quoting Treppel v. Biovail Corp., 233 F.R.D. 363, 374 (S.D.N.Y. 2006). “[T]here is no

obligation on the part of a responding party to examine every scrap of paper in its potentially

voluminous files,” id., and “[i]n an era where vast amounts of electronic information is available

for review, . . . [c]ourts cannot and do not expect that any party can meet a standard of

perfection.” Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec., 685 F.

Supp. 2d 456, 461 (S.D.N.Y. 2010). Accordingly, Plaintiffs cannot establish that the burden of

production—including the burden of ESI export and processing, privilege review, and reviewing

false search hits in excluded file types—would justify expanding the search to include 17

additional custodians.

       C.      Plaintiffs Are Not Entitled to the Addition of Every Individual Identified in
               Discovery as an ESI Custodian

       That a person may have some connection to the events in question does not automatically

mean that such person must be included as an ESI custodian. Rather, to justify an order

compelling a responding party to search the records of additional custodians, the requesting party

“must demonstrate that the additional requested custodians would provide unique relevant

information not already obtained.” Fort Worth Emps.’ Ret. Fund, 297 F.R.D. at 107-08

(emphasis in original) (refusing to compel a party to search the records of a number of additional

custodians despite the fact that each had some connection to the events of the case). See Enslin.,

2016 WL 7042206, at *3 (same). As discussed above, Plaintiffs cannot establish any material

difference between the 18 baseline custodians and their proposed 17 supplemental custodians.

Plaintiffs, however, contend that because some of the proposed custodians were identified during

                                                 28
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 29 of 31



the course of discovery or listed in Defendants’ Rule 26(a) Initial Disclosures, they must be

added as ESI custodians. Plaintiffs are mistaken.

       As an initial matter, litigants are generally not in a position to know what information the

opposing party might rely on to meet its burden of proof for affirmative defenses. Rule 26(a) of

the Federal Rules of Civil Procedure addresses this problem by providing that even absent a

discovery request, any party must produce documents that it “may use to support its claims or

defenses . . . . ” Fed.R.Civ.P. 26(a)(1)(A)(ii). That obligation is ongoing, and “a party must

supplement its initial disclosures when additional information supporting its claims or defenses

comes to its attention.” Pentair Water Treatment (OH) Co. v. Continental Insurance Co., No. 08

Civ. 304, 2009 WL 3817600, at *2 (S.D.N.Y. Nov. 16, 2009). Accordingly, Defendants are

already obligated to turn over documents supporting their defenses. See Rule 26(a). If

Defendants’ current search efforts will yield all the documents required to support their defenses,

Defendants need not search for them specifically. Given the structure of the Federal Rules, no

authority requires Defendants to include individuals listed in their disclosures as ESI custodians.

       Further, Plaintiffs now seek to add as an ESI custodian any individual even referenced at

deposition. For example, based on the reference to SDDO Hernandez during the February 13,

2019, deposition of FOJC Galvez—an ESI custodian—Plaintiffs now wish to add SDDO

Hernandez as an ESI custodian too. See Exhibit B. This sort of continuous enlargement of ESI

custodians is cumulative and entirely unnecessary. To the extent Plaintiffs contend sought-after

relevant documents would not be produced during the course of ESI productions, this is more

appropriately dealt with through a limited, particularized discovery request or deposition rather

than the overbroad inclusion of additional custodians that will add weeks to the discovery

timeframe. Fort Worth Employees’ Ret. Fund, 297 F.R.D. at 109.



                                                29
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 30 of 31



                                         CONCLUSION

       For the foregoing reasons the Court should grant Defendants’ Motion for a Protective

Order under Rule 26(c) and order that the scope of discovery in this case is limited to the

responsive, non-privileged information from the eighteen baseline custodians.


DATED: February 15, 2019                             Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     WILLIAM C. PEACHEY
                                                     Director

                                                     COLIN A. KISOR
                                                     Deputy Director

                                                     CHRISTINA PARASCANDOLA
                                                     Senior Litigation Counsel

                                                     CARA E. ALSTERBERG
                                                     Trial Attorney

                                                     KEVIN HIRST
                                                     Trial Attorney

                                                     By: /s/ Yamileth G. Davila
                                                     YAMILETH G. DAVILA
                                                     Assistant Director
                                                     United States Department of Justice
                                                     Civil Division
                                                     Office of Immigration Litigation
                                                     District Court Section
                                                     P.O. Box 878, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Tel: (202) 305-0137
                                                     Fax: (202) 307-8801
                                                     Email: yamileth.g.davila@usdoj.gov

                                                     Attorneys for Defendants




                                                30
        Case 1:18-cv-00508-RC Document 109 Filed 02/15/19 Page 31 of 31



                                CERTIFICATE OF SERVICE

       I certify that on February 15, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system, which will provide electronic notice and an electronic link

to this document to the attorneys of record.


DATED: February 15, 2019

                                                             /s/ Yamileth G. Davila
                                                             YAMILETH G. DAVILA
                                                             Assistant Director




                                                31
